            Case 3:21-cv-00042-BRW Document 26 Filed 05/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CLAYTON M. JACKSON                                                                 PLAINTIFF
REG. #02682-509

VS.                                 3:21-CV-00042-BRW-JJV

WAYLON LOGSDON, et al.                                                             DEFENDANTS

                                             ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, I approve and adopt the Proposed Findings and Recommended Disposition in all

respects.

       Accordingly, Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

       Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).1

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from any

Order adopting these recommendations and the accompanying Judgment would not be taken in

good faith.

       IT IS SO ORDERED this 3rd day of May, 2021.

                                                      Billy Roy Wilson___________
                                                      UNITED STATES DISTRICT JUDGE




1
  Title 28 U.S.C. § 1915(g) provides as follows: “In no event shall a prisoner bring a civil action
or appeal a judgment in a civil action or proceeding under this section if the prisoner has, on 3 or
more prior occasions, while incarcerated or detained in any facility, brought an action or appeal
in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or
fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.”
